PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/486,570
Filing Date: 16 Aug 2019
Appellant(s): Dragonfly Therapeutics, Inc.



__________________
Megan A. Gustafson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/22/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17, 19-20, 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
The present claims encompass a genus of proteins that bind both NKG2D and CD123.  Some claims encompass subgenus of the proteins that encompass variants of defined heavy and light chain variable domain sequences and/or CDR sequences encompassed by the percent identity language.  Given that CDRs are critical for binding as noted below, all six CDRs are required to be defined in order to show possession of functional antibodies. 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. MacCallum et al. (J. Mol. Biol. 1996 262, 732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Vajdos et al. (J. Mol. Biol. (2002) 320, 415-428), additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.). Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Padlan et al. (PNAS 1989, 86:5938-5942) described the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen. Lastly, Lamminmaki et al. (JBC 2001, 276:36687-36694) describe the crystal structure of an anti-estradiol antibody in complex with estradiol where, although CDR3 of VH plays a prominent roll, all CDRs in the light chain make direct contact with antigen (even CDR2 of VL, which is rarely directly involved in hapten binding). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). 
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
In the instant case, the specification discloses proteins with NKG2D/CD123 binding specificity as defined by heavy and light chain CDR sequences or heavy and light chain variable regions of individual NKG2D- or CD123-binding antibodies. However, the claims broadly encompass a genus of any NKG2D/CD123-binding proteins or a subgenus of NKG2D/CD123-binding protein variants of defined heavy and light chain variable domain sequences and/or CDR sequences encompassed by the percent identity language and/or with only CDRs of heavy or light chain defined.  The present claims attempt to claim every species encompassed by the above mentioned genus, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only antibodies with both heavy and light chain defined. In contrast to Appellant’s disclosure of the specific antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of antigen-binding immunoglobulin molecules are defined by their desired binding to an antigen and function of such binding. 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that Appellant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every protein that binds NKG2D/CD123 encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 19-20, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Busfield et al. (Leukemia, 2014, 28:2213-2221, cited on IDS) in view of Kufer et al. (U.S. 2004/0038339 A1, cited in IDS) and Liu et al. (Frontiers in Immunology, January 2017 Vol 8 Article 38).
Busfield teaches a protein comprising an antigen-binding site that binds CD123 and an antibody Fc domain or a portion thereof sufficient to bind CD16 (Abstract, We report here the development of CSL362, a monoclonal antibody to CD123 that has been humanized, affinity-matured and Fc-engineered for increased affinity for human CD16 (FcγRIIIa).  In vitro studies demonstrated that CSL362 potently induces antibody-dependent cell-mediated cytotoxicity of both AML blasts and CD34+CD38-CD123+ LSC (leukemia stem cell) by NK cells....Significantly, we demonstrated CSL362-dependent autologous depletion of AML (Acute myeloid leukemia) blasts ex vivo, indicating that CSL362 enables the efficient killing of AML cells by the patient's own NK cells. These studies offer a new therapeutic option for AML patients with adequate NK-cell function and warrant the clinical development of CSL362 for the treatment of AML.; pg 2214, col 2, para 5, To enhance cytotoxicity of the antibody, two amino-acid mutations (S239D and I332E) were introduced into the IgG1 Fc region. These changes significantly improve binding to CD16 (FcγRIIIa) on NK cells resulting in enhanced ADCC. The characterization of CSL362 activity, including CD123 and FcR binding, anti-IL-3 activity, cytotoxicity and in vivo efficacy in animal models is detailed below.). It is noted that CSL362 is also known as talacotuzumab and therefore would have the same CDR sequences as recited in claims 19 and 20. 
Busfield does not specific teach an antigen-binding site that binds NKG2D.  However, it would have been obvious to one of ordinary skill in the art to combine NKG2D-binding site in a multispecific antigen-binding protein in view of Kufer et al.  In particular, Kufer teaches a protein comprising a first antigen-binding site that binds NKG2D (para [0119], FIG. 2 shows the molecular design of an NKG2D-directed bispecific single chain antibody at the DNA level (panel A) and the protein level (panel B)). The mode of function of the bispecific antibody is also shown in panel B.  Kufer further teaches a second antigen-binding site that binds tumor-associated antigen (para [0038], In a most preferred embodiment of the method of the present invention said tumor-associated antigen.).  Furthermore, Kufer teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para [0020], Furthermore, it was surprisingly found, that the cytotoxicity of CD8+ T-cells and NK-cells triggered by the engagement of the TCR-complex or CD16, respectively, can be enhanced through an NKG2D-mediated signal (Example 6).).  In addition, Kufer teaches that CD16 can be activated by an antibody Fc domain or a portion thereof sufficient to bind CD16, or a antigen-binding site that binds CD16 (para [0205], The FcγRIII-complex on NK-cells may be engaged by a bispecific antibody binding to CD16 and to a surface antigen on the target cells or by a target cell specific monoclonal antibody like e.g. a human EpCAM antibody bound to FcγRIII via its Fc part.; [0204], NKG2D-Directed Antibodies Enhance the Cytotoxicity of CD8+ T-Cells and NK-Cells Triggered through Engagement of the TCR- or the FcγRIII-Complex, respectively.; CD16 is also known as FcγRIII).  Moreover, Kufer taught the that antigen-binding protein is a single-chain with heavy and light chain variable domains present on the same polypeptide (paragraphs [0045]-[0048]). 
Given that NKG2D and CD16 signaling mediates the cytotoxicity of NK cells, as taught by Kufer, it would have been obvious to one of ordinary skill in the art to have provided an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating AML of Busfield.
With regard to mutation at position Q347, it is noted that it would have been obvious to one of ordinary skill in the art to make a mutation in Q347 position of Fc domain of IgG1 because this position is well known for mutation in Fc engineering for developing therapeutic bispecific antibodies as taught by Liu et al. (see entire document).  In particular, Liu teaches that Q347R mutation in bispecific antibody as part of electrostatic optimization can prevent homodimer formation, enhance binding to FcRn and impart parent-like thermal stability between the two CH interface (page 8, Electrostatic Optimization).  Therefore, one of ordinary skill in the art would have been motivated to introduce mutation at Q347 in the Fc domain of a bispecific antibody in order to enhance molecular stability.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

 (2) Response to Argument
Response to Appellant’s arguments to Written Description Rejection
Appellant argues that the written description has been satisfied because the invention claimed is not about which NKG2D- or CD123-binding site is used but rather about a class of proteins in which combining an NKG2D-binding site, a CD123-binding site, and a CD16-binding Fc domain in a single protein facilitates destruction of CD123-expressing cells.  Further, Appellant argues that the specific sequence of an NKG2D- or a CD123-binding site used in the claimed protein is not central to the invention, and claim 1 is supported by written description sufficiently specific to lead one of ordinary skill in the art to the class of proteins covered by the claim.
This is not found persuasive for the following reasons:
The claimed invention is directed to a bispecific antibody with antigenic specificity for both NKG2D and CD123.  The Fc domain of the bispecific antibody binds CD16 (aka Fc gamma receptor III; FcγRIII).  The present claims broadly encompass a genus of antibodies with any NKG2D-binding domain comprising a VH and a VL combined with any CD123-binding domain comprising a VH and a VL.  
The written description requirement for a claimed genus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.
Representative Species
	With regard to representative number of species, Appellant relies on the disclosed 24 combinations of VH and VL sequences that bind NKG2D and other art-known antibodies that bind CD123 as disclosed in the Evidence Appendix to argue that there are sufficient species disclosed or known to be representative of the genus.  
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.   It is well-known in the art that antibodies have a large repertoire of distinct structures and that a vast variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. teaches that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Here, the size of the claimed antibody genus encompasses substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins.  Schroeder et al. teaches that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).
By defining and claiming a genus of antibodies by the antigens that they bind to is analogues to searching for a key “on a ring with a million keys on it” Centocor, 636 F.3d at 1352.
As such, Appellant’s attempt to claim the genus of antibodies by the antigenic specificity (i.e., NKG2D and CD123) runs afoul with Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378—79 (Fed. Cir. 2017) where the Court has rejected such “newly characterized antigen test” and noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id. The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 ... does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9-11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”).
Therefore, those disclosed or known species that Appellant relies on for their argument are not sufficient to represent the claimed genus with such substantial variation because they have no common structure correlating to the function of binding to their respective antigenic target needed for one of skill in the art to visualize or recognize the members of the genus.
Structure-function correlation
Written description can also be satisfied with disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.  While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion.
	As stated in the rejection of record, the sequences of the CDRs are highly critical and highly unpredictable in the antigen-binding function of the antibody.
Given the highly diverse nature of antibodies, particularly in the CDRs, by claiming a genus of antibodies having 90% sequence homology to the reference sequences of VH or VL (e.g., claims 8, 19) one of skill in the art cannot envision the structure of the binding agent that would have the function of NKG2D and/or CD123 binding.  In other words, one of skill in the art would not know which residues are critical and which residues are not in the CDRs for the binding function of the claimed antibodies.  Therefore, the claims do not satisfy the written description requirement as the structure-function correlation of the claimed subgenus not sufficiently described.
Therefore, Appellant’s argument has not been found convincing.  
Claim 20 is included in the rejection because even though it recites the CDR sequences of the anti-CD123 binding site, the anti-NKG20D binding site remains undefined and therefore does not meet the written description for reasons stated above.

Response to Appellant’s arguments to the Obviousness Rejection
Appellant argues that the skilled person would not have been motivated to combine an NKG2D-binding site as described by Kufer in a protein comprising a CD123-binding site and an Fc as described by Busfield because Busfield suggests targeting anything else beyond CD16 would not be useful for increasing cytotoxicity.    
In response, is it noted that the rationale to combine prior art teaching does not have to be limited to Appellant’s.  Appellant is reminded that “obviousness can be established for achieving the claimed product for different reasons and the prior art/examiner does not need to know all of the properties of the claimed invention” In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990); however, there must be some suggestion or motivation. Therefore, the reason or motivation to combine may often suggest doing what the inventor has done, but for a different purpose or to solve a different problem than that asserted by the inventor. See MPEP 2144. 
Here, Busfield taught that AML is killed by NK-cells via ADCC mediated by antibody that binds CD123 expressed on AML and CD16 expressed in NK-cells.  One of ordinary skill in the art would readily understand that the antibody functions to direct the cytotoxic activity of NK-cells to the close proximity of AML.  
In the same endeavor, Kufer teaches antibodies that also function to redirect the cytotoxic immune cells (i.e., NK-cells, cytotoxic CD8 T cells) to close proximity to tumor cells by binding to a tumor antigen expressed on cancer cells and NKG2D expressed on cytotoxic immune cells such as NK-cells and CD8 T cells) (paragraph [0012], [0027]).  
As both references taught antibodies that function to redirect cytotoxic immune cells (i.e., NK cells and CD8 T cells) to tumor cells, it would have been obvious to one of ordinary skill in the art to combine the two antibodies into a single antibody that can bind CD123 (a tumor antigen expressed on tumor cells), CD16 (a Fc receptor expressed on NK-cells) and NKG2D (a ligand expressed on NK-cells and CD8 T cells) in order to direct NK-cells as well as CD8 T cells to close proximity to the tumor cells that express CD123.  
Moreover, one of ordinary skill in the art would have been motivated to make a single bispecific antibody as opposed to two separate antibodies because the bispecific antibody would be able to redirect both NK-cells and CD8 cytotoxic T cells to tumor cells in order to afford more effective killing of the tumor cells.  
Appellant further argues the skilled artisan would have no reasonable expectation of success in arriving at the claimed invention because Busfield taught that ADCC is dependent solely on activation of CD16.  This is not convincing because Kufer clearly taught that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para [0020], Furthermore, it was surprisingly found, that the cytotoxicity of CD8+ T-cells and NK-cells triggered by the engagement of the TCR-complex or CD16, respectively, can be enhanced through an NKG2D-mediated signal (Example 6).).  Given that activation of both CD16 and NKG2D lead to an enhancement of NK-cell killing, one of ordinary skill in the art would have been expected to see a synergy between NKG2D-binding site and CD16-binding site.  Therefore, Appellant’s argument of surprising results/unexpected synergy has not been found convincing.
Further noted, with respect to Appellant’s alleged unexpected synergy, the data shown on page 16 of the Appeal Brief is not commensurate in scope with the claimed invention as it is directed to an anti-HER2 antibody. 
With respect to claim 2, it is noted that it would have been obvious to make the antigen binding site binding to both human and non-human primate for the purpose of animal study in non-human primate models.  Rejection of claim 8 under 35 USC 103 has been withdrawn.  With respect to claim 17, Kufer teaches in a preferred embodiment that the multifunctional polypeptide is a single chain (para [0045], In a further preferred embodiment of…the present invention said multifunctional polypeptide is a single chain.).  Therefore, one of ordinary skill in the art would have been motivated to make the VH and VL of the anti-CD123 binding site on the same polypeptide to mirror the NKG2D-binding site as suggested by Kufer.   
Appellant’s argument has not been found convincing because all the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHARON X WEN/Primary Examiner, Art Unit 1644       
                                                                                                                                                                                                 Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644
                   
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.